1 Reported in 250 N.W. 75.
This case comes here upon a writ of certiorari from the industrial commission. Respondent was awarded compensation, before a referee of the industrial commission, for an injury to his eye, and the employer and its insurer appealed to the industrial commission, which affirmed the award.
Respondent was a truck driver in the employ of the B. Belzer Fruit Company. March 4, 1932, he had trouble with one of his eyes and consulted a doctor. The doctor testified that he removed *Page 523 
a foreign substance from the eye. The doctor treated the eye later and reported it to be doing well. Respondent went back to work, and May 17, 1932, he was obliged to discontinue working because of the pain in the eye. He was sent to several physicians by the insured or its representative. The evidence is somewhat conflicting; but the respondent himself, upon cross-examination, and his wife upon direct examination, testified that the eye never completely recovered from the original injury, which the evidence shows was inflicted by a particle of wood from the boxes which the employe was handling in the course of his employment.
The industrial commission has found for the employe. We think the evidence justifies its finding. Respondent is allowed $50 attorney's fees over and above his taxable costs and disbursements.
Affirmed.